Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 1 of 19 Page ID #:10




                    EXHIBIT A
                  Case 2:20-cv-08721-AB-PVC Document                                                             6             XO
                                                                                        1-2 Filed 09/23/20 Page 2 of 19 Page ID #:11
                                                                                    20STCV22117                                             (0 6
electronically FILED by Superior Court of California. County of Los Angeles on 06/i 1/2020 02:46 PM Sherri R, Carter. Executive Officer/Cterk of Court, by M. Barel.Deputy Clerk
                                                                                                                                                                     SUM-100
                                                                                                                                         FOR COURT use ONLY
                                                      SUMMONS                                                                        (SOLO PARA USO DE LA CORTE)
                                                  (CiTACION JUDICIAL)
              NOTICE TO DEFENDANT:
              (AVISO AL DEMANDADO):
             ^QRD MOTOR COMPANY, A Delaware Corporation; and DOES 1
              through 20, inclusive,
              YOU ARE BEING SUED BY PLAINTIFF:
              (LO ESTA DEMANDANDO EL DEMANDANTE):
              DEREK WOODS, an individual.

               NOTICE! You have been sued. The court may decide against you without your being heard unless you respond wilhin 30 days. Read the information
               b6low
                  You have 30 CALENDAR DAYS after this summons and legal papers are sen/ed on you to ftle a written response at this court and have a copy
               served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
               case There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-Help Center (www.courlinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. if you cannot pay the filing fee. ask
               the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
               may be taken without further warning from the court.
                  There are other legal requirements You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
               referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomiB.org). the California Courts Online Self-Help Certter
               (WWW courtinfo ca gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The court’s lien must be paid before the court will dismiss the Mse.
               iAVISOI Lo han demandado. Si no responde dentro de 30 dias. la code puede decidir en su contra sin escucharsu versidn. Lea la informacion a

                  Tlane 30 DiAS D£ CALENDARIO despuds de qua le entreguen esta cilacidn y papeles legales para presenter una respuesta por escrito en esta
               code Y hacer qua se entregue una copia al demandante. Una carte o una Ilamada telefdnica rw lo protegen. Su respuesta por escrito tiena que estar
               en formato legal correcto si dasea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesfa
               Puede encontrar estos formularios de la code y mds informacidn en el Centro de Ayuda de las Cortes de California (www.sucone.ca.gov^. en la
               biblioteca de leyes de su condado o en la code que le quede mds cerca. Si no puede pager la cuota de presentacidn. pida al secretario de la code
               que le dd un lormuiario de exencidn de page de cuolas. Si no presenta su respuesta a liempo. puede pordor el caso por mcumplimiento y la code le
               podrd quitar su sueldo. dinero y bienes sin mds advedencia.                                                                                    ,
                 Hay olros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
               remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con ios requisitos para obtener serv/efos legales gratuiios de un
               programa de servicios legales sin Hnes de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services.
               (WWW lawhelpcaiifornia.orgJ, en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
               colegio de abogados locales. A VISO: Por ley. la code tiene derecho a reclamar las cuotas y Ios costos exenlos por imponer un gravamen sobre
               cualquier recuperacidn de $10,000 6 mis de valor recibida mediante un acuerdo o una concesidn de arbitrajeen un caso de derecho civil. Tiene que
               pagar el gravamen de la code antes de que la code pueda desechar el caso.                                        ______ ___________ _________
                                                                                                                          CASE NUMBER-
              The name and address of the court is:              , ^    .                                                 (Nu.
              (El nombre y direccidn de Is corte es): Stanley Mosk Courthouse                                                                 (1^2211 7
               111 N. Hill Street
               Los Angeles, CA 90012
              The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (El nombre. la direccidn y el numero de telifono del abogado del demandante. o del demandante que no tiene abogado. es):
               David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310) 684-5859
                                                                                  Sherri R. Carter Executive Officer / Clerk of
              DATE:                                                                ^Secre/ano;_______________ _____________________                                     (Adjunto)
               (Fecha)      06/11/2020
              (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
              (Para prueba de enfrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                                NOTICE TO THE PERSON SERVED: You are served
                                                1. L ] as an individual defendant.
                                                2- (  ] as the person sued under the fictitious name of (specify):


                                                     3.       1 on behalf of (specify):

                                                          under: CUD CCP 416.10 (corporation)                 I---- } CCP 416.60 (minor)
                                                                 I  I CCP 416.20 (defunct corporation)        ( { CCP 416.70 (conservatee)
                                                                 I  I CCP 416.40 (association or partnership) |      | CCP 416.90 (authorized person)

                                                                 I ~l other (specify):
                                                     4, I     I by personal delivery on (da/e):
                                                                                                                                                                           Pago 1 of 1
                                                                                                                                                Code 0l CIvH Procedure §§ 412.20,465
                Form AdopisO for Mandatory Ueo                                         SUMMONS                                                                   vi\vw.courtlnfo.c».gov
                  JudioBl Council ol California
                  SUM-100 (Rov July 1,2009]
           Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 3 of 19 Page ID #:12
                                           20STCV22117
                                Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Elaine Lu

Electronically FIl^D by Superior Court of California, County ol Los Angeles on 06/11/2020 02:46 PM Sherri R. Carter. Executive Oflicer/Clerk of Court, by M. Barel,Deputy Clerk

             1     DAVID N. BARRY, ESQ. (SBN 219230)
                   THE BARRY LAW FIRM
            2      11845 W. Olympic Blvd., Suite 1270
                   Los Angeles, CA 90064
            3      Telephone: 310.684.5859
                   Facsimile: 310.862.4539
            4
                   Attorneys for Plaintiff, DEREK WOODS
            5

            6

            7
                                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
            8

            9                FOR THE COUNTY OF LOS ANGELES - STANLEY MOSK COURTHOUSE

           lO                                                                                       Case No. 203X0^/2211 7
                     DEREK WOODS, an individual,
           II

           12                                       Plaintiff,                                      COMPLAINT FOR DAMAGES

           13                   V.

           14

           15        FORD MOTOR COMPANY, A Delaware

           16        Corporation; and DOES                            I    through 20,
                                                                                                    Assignedfor all purposes to the Hon.
           17        inclusive,                                                                     in Dept.

           18                                       Defendants.

           19

           20

           2l                  1.      Breach of Implied Warranty of Merchantability under the Song-Beverly Wairanty Act.

           22                  2.      Breach of Express Warranty under the Song-Beverly Warranty Act.

           23                  3.      Fraudulent Concealment.

           24                  JURY TRIAL DEMANDED.
           25

           26

           27

           28


                                                                                  -l-
                                                                      roMPi .Aix^T irnp
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 4 of 19 Page ID #:13



 1           PLAINTIFF DEREK WOODS, an individual, hereby alleges and complains as follows:

 2                GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

 3           1. Defendant, FORD MOTOR COMPANY (hereinafter referred to as “Manufacturer”),

 4   is a corporation doing business in the County of Los Angeles, State of California, and, at all times

 5   relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing of Ford

 6   motor vehicles and related equipment.

 7           2. The true names and capacities, whether individual, corporate, associate, or otherwise, of

 8   the Defendants, Does 1 thi-ough 20, inclusive, arc unknown to Plaintiff who therefore sues these

 9   Deferidants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set forth

10   their true names and capacities when they have ascertained them. Further, PlaintilT is informed and

11   believes, and thereon alleges, that each of the Defendants designated herein as a “Doe” is

12   responsible in some manner for the events and happenings herein referred to and caused injury and

13   damage to Plaintiff as herein alleged.

14           3. Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned,

15   Defendants, and each of them, were the agents, servants, and/or employees of each of their Co-

16   Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the things

17   hereinafter alleged Defendants, and each of them, were acting in the course and scope of their

18   employment as such agents, servants, and/or employees, and with the permission, consent,

19   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

20           4. On or about December 1, 2017, defendants Manufacturer and Does 1 through 20

21   inclusive, manufactured and/or distributed into the stream of commerce a new 2017 Ford Focus,

22   VIN iFADP3K23HL23i875 (hereinafter refeiTed to as the “Vehicle”) for its eventual sale/lease in

23   the State of California.

24           5. On or about July 5, 2019, Plaintiff purchased, for personal, family, and/or household

25   purposes, the subject Vehicle from the Seller. The purchase agreement is in the possession of

26   Defendants.

27           6.     The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty

28   Act.


                                                       -2-
                                       r’OMPI.AIISJT FOR HAMACFS
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 5 of 19 Page ID #:14



 1          7. Along with the purchase of the Vehicle, Plaintiff received written warranties and other

2    express and implied warranties including, but not limited to, warranties from Manufacturer and

 3   Seller that the Vehicle and its components would be free from all defects in material and

4    workmanship; that the Vehicle would pass without objection in the trade under the contract

 5   description; that the Vehicle would be fit for the ordinary purposes for which it was intended; that

 6   the Vehicle would conform to the promises and affirmations of fact made; that Defendants, and

 7   each of them, would perform any repairs, alignments, adjustments, and/or replacements of any

 8   parts necessai7 to eiisuic dial llie Vehicle was free from any defects in material and workmanship;

 9   that Defendants, and each of them, would maintain the utility of the Vehicle for Three (3) years or

10   36,000 miles under the basic warranty. Five (5) years or 60,000 miles under the powertrain

11   warranty, Seven (7) years or 100,000 miles under the 14M01 extended warranty and Ten (10) years

12   or 150,000 miles under the emissions warranty and the 14M02 extended warranty, and would

13   conform the Vehicle to the applicable express warranties. (A copy of the written warranties is

14   in the possession of the Defendants).

15          8. Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase

16   agreement and uiidci the express and implied warranties given to plaintiff, except insofar as the

17   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or

18   excused such performance.

19          9. Plaintiff has delivered the Vehicle to the Manufacturer’s authorized service and repair

20   facilities, agents and/or dealers, including Seller, on at least Two (2) separate occasions resulting in

21   the Vehicle being out of service by reason of repair of nonconformities. Repair Orders/Invoices are

22   in the possession of Defendants.

23           10.    By way of example, and not by way of limitation, the defects, malfunctions, mis

24   adjustments, and/or nonconformities with Plaintiffs Vehicle include the following: Plaintiff has

25   submitted the subject Vehicle for defects and malfunctions, specifically for issues with

26   transmission issues, vehicle shaking, and fuel tank deformation.

27           11.      Each lime Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

28   authorized service and repair facility, Plaintiff notified Defendants, and each of them, of the


                                                       -3-
                                        rniupi,Ai\'T iroR nAManr.s
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 6 of 19 Page ID #:15



 1   defects, malfunctions, mis adjustments, and/or nonconformities existent with the Vehicle and

 2   demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary parts

 3   to conform the Vehicle to the applicable warranties.

 4           12.        Each lime Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

 5   authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that

 6   they could and would conform the Vehicle to the applicable warranties, that in fact they did

 7   conform the Vehicle to said warranties, and that all the defects, malfunctions, mis adjustments,

 8   and/or nonconformities have been repaired; however, Manufacturer or its representatives failed to

 9   conform the Vehicle to the applicable warranties because said defects, malfunctions, mis

10   adjusliiicjils, ajid/or nonconfomiitics continue to exist even after a reasonable number of attempts

11   to repair was given.

12           13.      The subject vehicle is equipped with Ford’s “PowerShift Transmission.” This

13   transmission was designed and marketed as a more advanced and fuel-efficient alternative to a

14   traditional manual or automatic transmission. The Powershift Transmission was installed in both

15   the Ford Focus and Ford Fiesta vehicle's. Ford offered it as the sole “Automatic” option in the

16   subject vehicle.

17           14.      Plaintiff is informed and believes that traditional manual transmissions use a drive-

18   controlled clutch. By pressing and releasing a foot pedal, the driver engages and disengages the

19   engine from the transmission, allowing the vehicle to travel smoothly while the driver manually

20   changes gears.

21           15.      Typical automatic transmissions free the driver from operating the clutch through

22   the use of a riuid-fillcd device called a torque converter. The torque converter substitutes for the

23   manual transmission through fluid medium. WTiilc typical automatic transmissions offer increased

24   convenience, they are generally less fuel efficient and slower-shifting than their manual

25   eoujilcrparts. This is because the torque converter transfers power less efficiently than a clutch.

26   ///

27   ///

28   ///



                                                        -4-
                                        rnMPi ATMT irnw naiviAmrs
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 7 of 19 Page ID #:16



 1           16.    Ford's PowerShift Transmission, while sometimes referred to as an "automatic," is

 2   actually a set of computerized manual transmission. It lacks a torque converter, instead using two

 3   “dry” clutches to directly engage and disengage the engine with and from the transmission.

 4   Whereas similar “automated manual” transmissions on the market use “wet” clutches bathed in oil,

 5   Fold’s PowciSlii ft Transmission clutches lack the oil pumps and other components of a wet clutch

 6   system, and instead operate “dry.”

 7           17.    Plaintiff is informed and believes that Ford designed the subject vehicle’s

 8   Powei Shift Transmission in an effort to meet heightened governmental and consumer expectations

 9   for fuel economy, performance, and efficiency. According to Ford’s own press release dated

10   March 10, 2010, “PowerShift with dr>'-clutch facings and new energy-saving electromechanical

11   actuation for clutches and gear shifts saves weight, improves efficiency, increases smoothness,

12   adds durability and is sealed with low-friction gear lubricant for the life of the vehicle. This

13   transmission requires no regular maintenance.”

14           18.     Ford marketed and sold this “PowerShift Transmission” as a best of both worlds

15   alternative offering a manual transmission’s fuel economy with an automatic transmission’s ease of

16   operation and shift quality. In practice, however, Ford’s PowerShift Transmission is plagued by

17   numerous problems and safety concerns which have only recently come to public light.

18           19.     Specifically, the PowerShift Transmission contains one or more design and/or

19   manufacturing defects that cause, among other problems, transmission slips, bucking, kicking,

20   jerking, harsh engagement, premature internal wear, sudden acceleration, delay in downshifts,

21   delayed acceleration, and difficulty stopping the vehicle (the “Transmission Defect”).

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                     -5-
                                       rriMPi .Aiiv'T roR naMAni?.^
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 8 of 19 Page ID #:17



 1           20.     The Transmission Defect causes unsafe conditions, including, but not limited to, the

 2   subject vehicle suddenly lurching forward, delayed acceleration, and sudden loss of forward

 3   propulsion. These conditions present a safety hazard because they severely affect the driver’s

 4   ability to control the car’s speed, acceleration, and deceleration. For example, these conditions

 5   make it difficult to safely merge into traffic. Even more troubling, the Transmission Defect can

 6   cause the vehicle to fail to downshift and decelerate when the brakes are depressed. As a result,

 7   di ivci s of the affected vehicles have experienced their cars lurching forward into intersections at

 8   red lights due to the failure of their braking efforts to stop the car.

 9           21.     The Transmission Defect also causes premature wear to the Dual Clutch

10   Transmission’s clutch plates and other components, which results in premature transmission failure

11   and requires expensive repairs, including transmission replacement.

12           22.     Beginning as early as 2010, Defendant was aware that the PowerShift Transmission

13   cuiiLaiiicd uiic oi more design and/or manufacturing defects that negatively affect the drivability of

14   the subject vehicle and cause safety hazards. Specifically, before offering vehicles with the

15   PowerShift Transmission for sale in the United States, Ford offered the same vehicles, equipped

16   with a similar dual-clutch transmission, in Europe and Australia. Although the United States

17   version utilizes dry-clutchcs as opposed to the European and Australian version’s wet-clutches,

18   Ford acknowledged that the transmission offered for sale in the United States is "derivative” of the

19   design from the European and Australian models. European and Australian versions of the dual­

20   clutch transmission suffered from similar defects known to Ford as alleged herein.

21           23.     In addition to having years of feedback and testing from its European and Australian

22   dual-clutch transmission, according to Ford, its team:

23
                     "logged approximately three years or 60,000 man-hours of
24                   computer-aided mathematical modeling, simulation and analysis of
25                   engine speeds, torque and clutch capacity in only 24 months real
                     time to prove the THF concept was production ready.”
26

27
     ///
28


                                                   -6-
                                        roMPi .AUVT FOtt n4iviAr:FS
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 9 of 19 Page ID #:18



 1          24.     Torque Hole Vectoring is a program in the PowerShift Transmission that uses a
 9   combination of computer algorithms and computer aided tools to fill the torque hole, or what is

 3   more commonly perceived as a hesitation, while shifting. Ford claimed the Torque Hole Vectoring

 4   technology would create a smoother driving experience for the customer.

 5          25.     Despite these claims, plaintiff is informed and believes that consumers have not

 6   experienced a smoother ride from Torque Hole Vectoring, or any other technology incorporated in

 7   the PowerShift Transmission. To the contrary, multiple reviews in automotive journals and

 8   customer complaints documented and confirmed that the transmissions in other vehicles were

 9   exhibiting the defects, malfunctions, mis adjustment, and nonconformities that the Plaintiffs

10   vehicle has experienced and which are now complained of.

11          26.     In a 2011 New York Times review of the Ford Focus, the reviewer stated that “Ford

12   programmed the PowerShift dual-clutch transmission to change gears in odd and infuriating ways'’

13   and that “[tjhe transmission is often in the wrong gear at the wrong time, resulting in Jerks, pauses

14   and lethargic acceleration.”

15          27.     In response to these criticisms, Greg Burgess, an engineer at Ford, conceded in the

16   same New York Times article that “[i]t is quite a challenge to deliver something that is very, veo'

17   ftiel-cfficient and yet feels like conventional automatic, and there are some balances and some

18   tradeoffs that we make.”

19          28.     As a result of the Transmission Defect, in 2010 and 2011, Ford even issued several

20   Technical Service Bulletins (“TSBs”) to its dealers in the United States acknowledging defects in

21   the PowerShift Transmission. Ford’s TSB from September 2010, covering plaintiffs vehicle,

22   infomicd dealers of “concerns such as no engagement or intermittent no engagement in Drive or

23   Reverse when shifting from Park to Drive or Reverse, grinding noise during engagement, and/or a

24   check engine light with transmission control module (TCM) diagnostic trouble code...”

25          29.     Similarly, Ford’s TSB released on January 1,2011, covering plaintiffs vehicle with

26   the PowerShift Transmission, informs dealers of problems with the PowerShift Transmission

27   causing “a loss of power, hesitation, surge, or lack of throttle response while driving.”

28   ///



                                                       -7-
                                       rOlUPl AINT FOW HAlUAnF.^
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 10 of 19 Page ID #:19



 1           30.      Ford’s TSB from March 31, 2011, also covering the PowerShift Transmission

 2   informs dealers of problems where the PowerShift Transmission “exhibilfs] a rattle/grind noise in

 3   reverse only.”

 4          31.       Ford subsequently issued two separate TSBs in May of 2011, both covering the

 5   Ford Fiesta. These TSBs addressed problems with the PowerShift Transmission including

 6   “concerns in Drive or Reverse when shifting from Pai’k to Drive or reverse, no engagement...”

 7          32.       Another Ford TSB released in September 2011 advised dealers to reprogram the

 8   liansniission computer if 2011 Ford Fiesta owners complained about “hesitation when accelerating

 9   from a low speed after coast down, harsh or late 1-2 upshift, harsh shifting during low-speed tip-in

10   or tip-out maneuvers and/or engine RPM flare when coasting to a stop.”

11          33.       'I'he 2012 Ford Focus was the subject of a September 2011 Ford TSB, which

12   informed dealers of transmission problems including: “RPM flare on deceleration coming to a lop,

13   rough idle on deceleration coming to a stop, intermittent engine idle on deceleration coming to a

14   stop, intermittent engine idle fluctuation at a stop, intermittent vehicle speed control inoperative,

15   intermittent harsh engagement/shift...”

16          34.       In May of 2012, Ford issued a “Customer Satisfaction Program” Program Number

17   12B37.” In a letter sent to 2012 Ford Focus drivers, Ford indicated that drivers “may experience

18   rough or jerky automatic transmission shifts. In addition, the vehicle may experience roll back

19   when the driver is transitioning from the brake pedal to the accelerator pedal while on a slight

20   incline.” Significantly, Ford did not issue a recall and did not warn drivers of the safety risks

21   associated with these known problems. Because Ford will not notify owners of the vehicle’s

22   equipped with the PowerShift Transmission, including Plaintiff, that the transmission is defective,

23   they are subjected to dangerous driving conditions that often occur without warning.

24          35.       Ford was well aware of the PowerShift Transmission defects that began in 2010 and

25   which continue to pose dangerous safety concerns and drivability problems consumer vehicles such

26   as the plaintiffs. However, Ford refused to aclcnowledge these concerns. Instead of repairing the

27   defects in the subject vehicle’s transmission, Ford either refused to acknowledge their existence, or

28   performed ineffectual software upgrades that simply masked the defects.


                                                       -8-
                                       rOMPl.AINT POP
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 11 of 19 Page ID #:20



             36.        Plaintiff has only recently learned from a September 10, 2019 investigative article

 2   from the Detroit Free Press, that transmission problems plaguing the subject vehicle were not just

 3   specific to the subject vehicle but that it involved virtually all of the Focus and Fiesta model

 4   vehicles sold beginning with model year 2010-2011. Plaintiffs review of that article also revealed

 5   that Ford was well aware of the inherent problems and defects that plagued the PowerShift

 6   Transmission but failed to correct them and in fact, hid them from the public. In fact, the article

 7   stated, in part:

 8
                'The automaker pushed past company lawyers’ early safety questions
 9              and a veteran development engineer’s warning that the cars weren’t
10              roadworthy, internal emails and documents show. Ford then declined,
                after the depth of the problem was obvious, to make an expensive
11              change in the transmission technology. Instead, the company kept
                trying to find a fix for the faulty transmission for five years while
12              complaints and costs piled up. In the interim. Ford officials prepared
                talking points for dealers to tell customers that the cars operated
13              nomially when, in fact, internal documents are peppered with safety
14              concerns and descriptions of the defects."

15
             37.        At the time that plaintiff purchased his vehicle, he was not aware of the inherent
16
     defects that plagued the PowerShift Transmission. Further, plaintiff was not informed of or
17
     advised of pervasive transmission problems at the time the subject vehicle was purchased and
18
     plaintiff had no previous knowledge of any issues. Likewise, throughout plaintiffs repeated
19
     pi'csentation of the subject vehicle to authorized Ford dealerships for repair of the transmission
20
     concerns, no one at the repairing dealership informed the plaintiff that the PowerShift Transmission
21
     was inherently defective and was essentially, unrepairable as plaintiff has now learned.
22
             38.        If Plaintiff had known about these defects at the time of sale or lease and if the
23
     information was made publicly available, Plaintiff would not have purchased or leased the subject
24
     vehicle.
25
     ///
26
     ///
27
     ///
28


                                                    -9-
                                          roMPT.AiMT irnp nAMAnr.c;
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 12 of 19 Page ID #:21



 1           39.    In fact, as demonstrated in the SeplemberlO, 2019 investigative report from the

 2   Detroit Free Press, Ford had superior and exclusive knowledge of the transmission defects and

 3   kiiew or should have known that the defect was not known or reasonably discoverable by Plaintiff

 4   before he purchased or leased the subject vehicle. Indeed, the investigative repon is culled from

 5   internal company documents and materials identified and produced in lawsuits which plaintiff was

 6   not a party to and would not have had access to as such documents are ordinarily produced

 7   confideiitialiy. Further, Ford was dearly engaged in damage control and was working to "control

 8   the narrative" instead of infonning cuslorneis that die vehicle was defective and pulling the vehicle

 9   from the market. No amount of due diligence by the plaintiff would have uncovered such

10   information that was exclusive to the Ford.

11           40.    The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS

12   ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against

13   Defendants, together with equitable relief In addition, Plaintiff seeks damages from Defendants,

14   and each of them, for incidental, consequential, exemplary, and actual damages including interest,

15   costs, and actual attorneys’ fees.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                     -10-
                                          mMPT.AiiKTT irno nAiuanrs
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 13 of 19 Page ID #:22



 1                                        FIRST CAUSE OF ACTION

 2         Breach of Implied VVarnintv of MferchantabiHtv under Song-Bcvcriv Warrant>' Act

 3                                            Against all Defendants

 4           41.       Plaintiff realleges each and every paragraph (1-40) and incorporates them by this

 5   reference as though fully set forth herein.

 6           42.        The distribution and sale of the Vehicle was accompanied by the Manufacturer

 7   implied warranty that the Vehicle was merchantable.

 8           43.       Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the
                   i

 9   Vehicle would pass without objection in the trade under the conti-act description; that the Vehicle

10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

11   assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

12   Plaintiff.

13           44.       As evidenced by the defects, malfunctions, mis adjustments, and/or nonconformities

14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

15   would reasonably expect, because it could not pass without objection in the trade under the contract

16   description; because it was not fit for the ordinary purposes for which it was intended; because it

17   was not adequately assembled; and/or because it did not or could not be conformed to the promises
18   or affirmations of fact made to Plaintiff.

19           45.       Upon discovery of the Vehicle's nonconformities, Plaintiff took reasonable steps to

20   notify Defendants, and each of them, within a reasonable lime that the Vehicle did not have the

21   quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the

22   nonconforming Vehicle.

23           46.         Plaintiff hereby gives written notice and justifiably revokes acceptance of the

24   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further

25   demands that the Manufacturer cancel the sale, take back the nonconforming Vehicle, refund all

26   the money expended, pay the difference between the value of the Vehicle as accepted and the value

27   die Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial

28   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to


                                                        -11-
                                         rOMPI AlfSJT FOI? HAlVi AniTS
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 14 of 19 Page ID #:23



 1   comply.

 2             47.    Plaintiff hereby gives written notice and makes demand upon Manufacturer for

 3   replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their

 4   obligations under Song-Beverly; however, despite Plaintiffs demand, Defendants and each of

 5   them, have iiitentionally failed and refused to make restitution or replacement pursuant to Song-

 6   Beverly.

 7             48.   As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff

 8   has sustained damage in the amount actually paid or payable under the contract, plus prejudgment

 9   interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the

10   exact amount thereof when that amount is ascertained.

11             49.    As a further result of the actions of Defendants, and each of them, Plaintiff has

12   sustained incidental and consequential damages in an amount yet to be determined, plus interest

13   thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact

14   amount of incidental damages when that amount is ascertained.

15             50.    As a further result of the actions of Defendants, and each of them, Plaintiff has

16   sustained damages equal to the difference between the value of the Vehicle as accepted and the

17   value the Vehicle would have had if it had been as warranted.

18             51.   As a direct result of the acts and/or omissions of Defendants, and each of them, and

19   in pursuing Plaintiff’s claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

20   Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of his

21   attorneys’ fees based upon actual time expended and reasonably incurred, in connection with the

22   commencement and prosecution of this action.

23   ///

24   ///

25   ///   •

26   ///

27   ///

28   ///



                                                  -12-
                                        roMPi.AtNT irnw nAMA^Rs
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 15 of 19 Page ID #:24



                                       SECOND CAUSE OF ACTION

 2                    Breach of Express Warranty under Song-Bcveriv Warranty Act

 3                                           Against all Defendants

 4             52.   Plaintiff realleges each and every paragraph (1-51) and incorporates them by this

 5   reference as though fully set forth herein.

 6             53.    The Vehicle had defects, malfunctions, mis adjustments, and/or nonconformities

 7   covered by the warranty that substantially impaired its value, use, or safety to Plaintiff.

 8             54.   Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for

 9   repair.

10             55.   Defendants, and each of them, failed to service or repair the Vehicle to match the

11   written warranty after a reasonable number of opportunities to do so.

12             56.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

13   proper repairs, part replacements, and/or adjustments, to confoim the Vehicle to the applicable

14   express warranties constitute a breach of the express warranties that the Manufacturer provided to

15   Plaintiff, thereby breaching Defendants’ obligations under Song-Beverly.

16             57.   Defendants, and each of them, failed to perform the necessar>' repairs and/or ser\'ice

17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

18   insufficient to make the Subject Vehicle conform to the express warranties and/or proper

19   operational characteristics of like Vehicles, all in violation of Defendants’ obligations under Song-

20   Beverly.

21             58.    Plaintiff hereby gives written notice and makes demand upon Manufacturer for

22   replacement or restitution, pursuant to Song-Bcvcrly. Defendants and each of them, knowing their

23   obligations under Song-Beverly, and despite Plaintiffs demand, failed and refused to make

24   restitution or replacement according to the mandates of Song-Beverly. The failure of Defendants,

25   and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and

26   justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiffs actual

27   damages.

28             59.    As a result of the acts and/or omissions of Defendants, and each of them, and


                                                       -13-
                                       rOMPI .ATtSJT FOR HAMAnrS
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 16 of 19 Page ID #:25



 1   pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or

 2   restitution of the amount actually paid or payable under the contract, at Plaintiffs election, plus
 2   prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this

 4   Complaint to set forth the exact amount of restitution and interest, upon election, when that amount

 5   has been ascertained.

 6          60.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

 7   them, and pursuant to Song-Beverly, Plaintiff has sustained and is entitled to consequential and

 8   incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff

 9   will seek leave of the court to amend this complaint to set forth the exact amount of consequential

10   and/or incidental damages, when those amounts have been ascertained.

11          61.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

12   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

13   Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys'

14   fees based upon actual time expended and reasonably incurred, in connection with the

15   commencement and prosecution of this action.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                      -14-
                                      rOMPl.ATlVT FOR nAMAHFS
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 17 of 19 Page ID #:26



 1                                       THIRD CAUSE OF ACTION

 2                                          Fraudulent Concealment

 3                                           Against all Defendants

 4             62.   Plaintiff realleges each and every paragraph (1-61) and incorporates them by this

 5   reference as though fully set forth herein.

 6             63.   Defendant knew well before plaintiff purchased the subject vehicle, that the

 7   PowerShift transmission defective.       Defendant was under a duly to disclose the PowerShift

 8   Transmission problems because of the nature and extent of the problems which clearly posed safety

 9   issues.

10             64.   Defendants intended to conceal the information.      The September 10, 2019 Detroit

11   Free Press investigative article which plaintiff ha.s recently learned of establishes that Ford engaged

12   in an effort to withhold from its consumers, the valuable information about quality problems in the

13   PowerShift Transmissions.      Ford created "talking points' for its dealer network and otherwise

14   instructed its dealers to advise that the transmission operated "normally." In fact, the opposite was

15   true.

16             65.   At the time of sale and throughout the repair efforts, Plaintiff had no reason to doubt

17   that Ford or its dealer was/were acting in good faith and being fully transparent witli all perlineiil

18   information.    Further, plaintiff relied on the fact that Ford and the dealership understood the

19   problems plaintiff was experiencing and that they were specific to plaintiffs vehicle instead part of

20   a widespread inherent product defect that plaintiff has only recently learned was omitted from the

21   information provided at the time of sale as well as during each repair visit.

22             66.   Further, Defendants, and each of them, deceived Plaintiff by promising that the

23   subject vehicle would conform to the applicable warranties, when Defendants knew that the subject

24   vehicle’s defects could not, in fact, be repaired.

25             67.   As a direct and proximate result of Defendants’ misrepresentations or omissions of

26   material fact, Plaintiff has suffered damages, including actual, consequential, and incidental

27   damages, according to proof.

28


                                                          -15-
                                       r'nMPi ATivT iropriAMAmrs
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 18 of 19 Page ID #:27



 1          68.     Plaintiffs reliance on Defendants’ representations with regard to the subject vehicle

 2   was a substantial factor in causing Plaintiffs harm and, therefore, Plaintiff is entitled to rescission

 3   of the Contract, and restitution in an amount according to proof at hearing.

 4   ///

 5   ///

 6   ///

 7   ///

 8   ///

 9   ///

10   ///

n    ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   HI

19   ///

20   ft!

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                  -16-
                                       roMPi.AiivT row nAMAnirs
Case 2:20-cv-08721-AB-PVC Document 1-2 Filed 09/23/20 Page 19 of 19 Page ID #:28



                                                 PRAYER FOR RELIEF

 2               WHEREFORE. Plaintiff prays for judgment against all Defendants, and each of them, as

     follows:

 4          A. For replacement or restitution, at Plaintiffs election, according to proof;

 5          B. For incidental damages, according to proof;

 6          C. For consequential damages, according to proof;

 7          D. For a civil penalty as provided in Song-Beverly, in an amount not to exceed two times

 8                 the amount of Plaintiff s actual damages;

 9          E. For actual attorney’s fees, reasonably incurred;

10          F. For costs of suit and expenses, according to proof;

11          G. For the difference between the value of the Vehicle as accepted and the value the

12                 Vehicle would have had if it had been as warranted;

13          H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

14          I.     For pre-judgment interest at the legal rate;

15          J. For punitive damages according to proof;

16          K. Such other relief the Court deems approprmie.

17
     Date: May 26, 2020                                   THE BARRY LAW FIRM
18

19

20                                                  B?:
21                                                        DAVID N. BARRY, ESQ.
                                                          Attorney for Plaintiff,
22                                                        DEREK. WOODS

23

24

25

26

27

28


                                                          -17-
                                         rOMPI.AIX’T FOR nAMAOFS
